Citation Nr: 0514661	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  02-21 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  

2.	Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty for training from March 
1962 to September 1962 and on active duty from December 1967 
to September 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2002 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which increased the 
evaluation of his service connected low back disorder.  
Appeal is also taken from an April 2003 rating decision that 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for a psychiatric 
disorder.  

The issues of an increased rating for a low back disorder and 
de novo review of the issue of service connection a 
psychiatric disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Service connection for a psychiatric disorder was last 
denied by the RO in an August 2002 rating action.  The 
veteran was notified of this action and of his appellate 
rights, but failed to file a timely appeal.

2.	Since the August 2002 decision denying service connection 
for a psychiatric disorder, the additional evidence, not 
previously considered, is so significant that it raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The additional evidence submitted subsequent to the August 
2002 decision of the RO, which denied service connection for 
a psychiatric disorder, is new and material; thus, the claim 
for service connection for this disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished letters in July 2002 and March 2003 
that provided notification of the information and medical 
evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
information regarding any evidence that is believed to 
pertain to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 Vet. 
App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service connection for a psychiatric disorder was previously 
denied by the RO in August 1986, February 1988, September 
1994, March 1995, and August 2002 rating decisions.  The 
veteran did not appeal these determinations.  In such cases, 
it must first be determined whether or not new and material 
evidence has been submitted such that the claim may now be 
reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 
1 Vet. App. 140 (1991).  The last decision on the merits is 
to be finalized Evans v. Brown 9 Vet. App. 273 (1996).

Evidence of record prior to the August 2002 rating decision 
included the service medical records that showed no complaint 
or manifestation of a psychiatric disorder while on active 
duty.  Post-service medical evidence first showed indications 
of a psychiatric disorder in VA outpatient treatment records 
dated in the late 1970's.  Additional VA and private 
treatment records showed treatment for a psychiatric disorder 
that was variously diagnosed as anxiety neurosis, 
schizophrenia and a dysthymic disorder.  

Evidence submitted in connection with the veteran's 
application to reopen a claim for service connection for a 
psychiatric disorder includes a June 2004 statement from the 
veteran's private physician at the Instituto 
Neuropsiquiatrico Del Este.  This physician notes that the 
veteran suffers from severe low back pain, with cramps, 
numbness and pain radiating into the legs, which began while 
the veteran was in service.  It is indicated that this 
physical condition has affected the veteran's emotional 
condition.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board finds that the June 2004 statement from 
the veteran's private physician constitutes new and material 
evidence such that the claim may be reopened.  To this 
extent, the appeal is granted.  


ORDER

The application to reopen the claim for service connection 
for a psychiatric disorder is granted.  To this extent, the 
appeal is allowed.  




REMAND

Regarding the veteran's claim for an increased evaluation for 
his lumbosacral strain, it is noted that there are 
indications in the medical records that the veteran has 
discogenic disease that could be associated with his 
lumbosacral strain.  It is noted that, effective in September 
2002, and September 2003, the criteria for the evaluation of 
low back disorders was revised.  This includes the 
possibility of separate evaluations for neurologic 
involvement and limitation of motion as well as an evaluation 
on the basis of incapacitating episodes.  It is noted that a 
VA compensation examination was conducted in March 2003 at 
which time the examiner rendered an opinion that the 
veteran's lumbosacral strain was unrelated to the development 
of intervertebral disc disease, but service connection for 
the disc disease, which is considered to be an intertwined 
issue, was never formally denied.  Moreover, the examination 
noted that the veteran had up to 25 days of incapacitating 
episodes in the past year, but it was not specified if these 
episodes were related to the service-connected lumbosacral 
strain or to the disc disease for which service connection is 
not currently in effect.  Under these circumstances, this 
aspect of the case must be remanded.  

Regarding the veteran's claim for service connection for a 
psychiatric disorder, it is noted that the medical report 
from the veteran's private facility shows that he has been 
receiving treatment at that facility since 1983.  Records of 
treatment are only available from 1997.  It is also believed 
that an additional medical opinion is necessary to review the 
veteran's contentions relating to secondary service 
connection.  Under these circumstances, this aspect of the 
claim must be remanded as well.  

As such, the claim is remanded for the following:

1.  The RO should contact the Instituto 
Neuropsiquiatrico Del Este and request 
copies of all available records of the 
veteran's treatment at that facility.  

2.  The RO should arrange for the veteran 
to undergo a special psychiatric 
evaluation to ascertain the current 
nature of any psychiatric disorder.  The 
examiner should render an opinion 
regarding whether it is at least as 
likely as not (probability of 50 percent 
or greater) that any current psychiatric 
disorder may have been proximately due to 
or aggravated by the veteran's service 
connected low back disorder.  The claims 
folder should be made available for 
review in connection with this 
examination.  The specialist should 
provide complete rationale for all 
conclusions reached.

3.  Thereafter, the RO should readjudicate 
the issues on appeal, including the 
evaluation of service connection for 
intervertebral disc disease of the lumbar 
spine and evaluation under the recently 
revised criteria for lumbar spine disorders.  
If the determinations remain unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


